Exhibit 3.8 MUST BE TYPED FILING FEE: $25.00 MUST SUBMIT TWO COPIES Mail to: Secretary of State Corporations Section 1560 Broadway. Suite 200 Denver. Colorado 80202 (303) 894-2251 Fax (303) 894-2242 ARTICLES OF AMENDMENT to the ARTICLES OF INCORPORATION ForOffice Use Only 19971202176 M $25.00 SECRETARY OF STATE 12-16-97 15:09:24 Pursuant to the provisions of the Colorado Business Corporation Act, the undersigned corporation adopts the following Articles of Amendment to its Articles of Incorporation: FIRST: The name of the corporation is ALCOR SYSTEMS.
